First of all, I should like to join previous speakers in congratulating you, Sir, on your election to the presidency of the General Assembly at its seventieth session. I am confident that your able leadership and diplomatic skills will steer our deliberations to a successful conclusion. I assure you of my delegation’s full support and cooperation.
I should also like to commend the outstanding work of your predecessor, His Excellency Mr. Sam Kahamba Kutesa, at the sixty-ninth session of the General Assembly.
This year marks the seventieth anniversary of the United Nations. This historic occasion affords us the opportunity to reflect on and look back at the achievements of the world Organization. The United Nations was founded to safeguard international peace and security in order to save succeeding generations
15-29822 11/29

A/70/PV.26 02/10/2015
from the scourge of war. The Organization deserves the highest credit for its achievement in preventing the outbreak of another world war of the kind that has plagued us twice in the past. On the other hand, it is confronted with regional conflicts, a rising tide of non-traditional threats and violent extremism. We need to do more to address these challenges, collectively.
There are also achievements in bringing a better life to all. Lifting millions out of poverty, sending millions more children to school, combating deadly diseases, and promoting gender equality and human rights are remarkable milestones in the United Nations journey. The unanimous adoption of the 2030 Agenda for Sustainable Development (resolution 70/1) last week has added to the long list of its achievements.
Still, daunting challenges remain. The colonial legacy with its inherited divisions influences today’s conflicts across the world, depriving many of economic and social development. The rising threats of terrorism and acts of violent extremism need to be addressed decisively. Climate change and environmental degradation are undermining the development and lives of the poor. Inequalities are widening, pushing the poor further behind. The time is now opportune to do soul-searching on the future of the Organization and to strengthen our collective resolve to address the challenges of our time, particularly to advance its priorities, capacity and reform.
Today’s new and emerging challenges are increasingly calling the effectiveness and efficiency of the Organization into question. While the cardinal principles of the Charter of the United Nations remain valid today, the world Organization, which was founded seven decades ago, needs to be reformed in conformity with today’s changing realities and the drastic growth in membership. We believe that the Security Council also has to be reformed to make it more representative, efficient and transparent and to strengthen its capacity to better discharge its responsibilities to maintain international peace and security, as entrusted by the Charter.
As part of the United Nations reform, we set up the Human Rights Council in 2006 to redress the shortcomings of its predecessor, the Commission on Human Rights. Yet, human rights issues are increasingly politicized and exploited. The principles of universality, objectivity and non-selectivity are at stake. Myanmar firmly believes that the universal periodic review is the
forum where promotion and protection of human rights can best be addressed with objectivity and impartiality on an equal footing.
The most significant milestone contribution Myanmar has made to the United Nations was providing the Organization with a Secretary-General. He served the Organization from 1961 to 1971 at a difficult time of ideological contention, mistrust and security tensions among nations. He played an important role in enhancing security and expanding the Organization’s work on economic and social development in poor countries. The United Nations Development Programme and the United Nations Environment Programme were also initiated. U Thant believed that the United Nations needed to meet the needs and hopes of people everywhere. That vision is more relevant than ever to the work of the Organization and should guide us beyond the United Nations at 70.
During the tenure of the present Government, Myanmar has moved to raise its profile in the field of disarmament. We started with the signing of the Additional Protocol of the International Atomic Energy Agency in September 2013. That was followed by Myanmar’s ratification of the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their Destruction in December 2014 and of the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction.
These actions demonstrate Myanmar’s dedicated commitment to the cause of disarmament. Every year Myanmar introduces a resolution on nuclear disarmament that is adopted with the support of a great majority of Member States. The resolution reflects our firm conviction that our world will be more secure and safer without nuclear weapons. As the main sponsor of the resolution, once again we invite all Member States to continue to support the resolution this year.
Peacekeeping has been one of the most effective tools available to the United Nations to assist countries struggling on their difficult path from conflict to peace. Today, the nature of conflicts is changing and becomes increasingly complex. We therefore welcome the Secretary-General’s timely efforts reviewing United Nations peace operations. At the same time, it is of paramount importance not to weaken the principles enshrined in the United Nations Charter as well as the
12/29 15-29822

02/10/2015 A/70/PV.26
cardinal principles of traditional peacekeeping of the United Nations.
Fifteen years ago, we gathered here and committed ourselves to fight against poverty. We set ambitious Millennium Development Goals (MDGs) and targets. While we have lifted more than 1 billion people out of extreme poverty, some 800 million people are still excessively poor. Myanmar has made notable progress in poverty and hunger reduction, eliminating gender disparity in basic education, reducing the child mortality rate, improving maternal health and advancing a global partnership for development. The adoption of the 2030 Agenda for Sustainable Development this year will take over the unfinished business of the MDGs. Political commitment, enhanced partnership, the strengthening of capacity and the provision of adequate means of implementation will be keys to success in realizing ambitious Sustainable Development Goals (SDGs).
Unilateral economic sanctions imposed on developing countries have a negative impact on their efforts on behalf of their people. They will also hinder the realization of the SDGs. We therefore call for the early lifting of such measures.
The world is experiencing shifting patterns of rainfall and snowfall, rising temperatures and heavy rainstorms. While we envisage a sustainable and resilient planet, scientific agencies agree that human activities are contributing to climate change. This is the time to translate commitments into action and not to argue. It is crucial that the 2015 Paris Climate Change Conference reach a meaningful and universal climate change agreement keeping global warming below 2°C. It must also include obligations to provide the least developed countries with adequate and additional financial and technological resources to help address the impacts of climate change.
Migration definitely is not a new phenomenon. Myanmar shares the concerns expressed by many in this Hall about the migratiants in Europe and Asia. Saving lives on the journey, better legal migration policies, creating better opportunities at home and the suppression of people smuggling and trafficking networks are essential to addressing illegal migration everywhere. We strongly believe that economic migration and human trafficking must be urgently addressed in a comprehensive manner.
Let me turn to the state of affairs in my home country, Myanmar. Democratic reforms started in 2011.
The Government is now consolidating firm foundations for democracy. The reforms have widened the democratic space, advanced economic performance and narrowed differences with the non-State armed groups. A new political culture of dialogue has taken root as Myanmar opened its doors to different political forces since the early days of the reforms. Amnesties were granted on several occasions allowing former prisoners to take part in nation-building endeavours. Activists, media people, entrepreneurs and academicians living abroad have returned home. They are working hand in hand with the Government for the common goal of a peaceful and prosperous Myanmar. Unavoidably, there are still challenges typical of a young democracy, but we believe they are not insurmountable.
Economic sector reform has proven successful. Myanmar maintains an average growth rate of 8 per cent gross domestic product in a four-year time frame. Myanmar is aiming at graduating from the least developed countries (LDCs) group at an early date. That is feasible if we can maintain this average annual growth rate over the coming years. The framework for economic and social reforms launched in 2013 for sustainable economic growth and poverty reduction is a solid platform for our LDC graduation ambition. One International Monetary Fund evaluation is that economic prospects of Myanmar remain strong.
Myanmar is a multi-ethnic and multi-religious country where freedom of religion is guaranteed in its State Constitution. The houses of worship of different faiths stand side by side across the country where different communities share the same neighbourhood. The situation in Rakhine state has changed. The Government has managed not only to prevent any new violence but has also started to promote a culture of peace through interfaith dialogue and talks among communities and their leaders. Peace and stability has been restored.
As I speak, more than 20 different aid organizations are providing humanitarian and other assistance in Rakhine state. We thank the regional and international partners for their kind assistance to humanitarian, resettlement, reintegration and development needs. The Interfaith Friendship Group in Myanmar has a nationwide set-up and is composed of representatives of all faiths. The Group holds monthly meetings and conveys messages of peace and harmony to the public. They also make religious site visits and provide assistance to the needy as necessary. Various civil
15-29822 13/29

A/70/PV.26 02/10/2015
society organizations are also playing their part in bridging different communities.
Peace is a prerequisite for national reconciliation and a cornerstone for building a new democratic society in Myanmar. Democracy will not flourish in the absence of peace. Without peace, economic development will not be sustained. In this strong conviction, President Thein Sein extended an olive branch to armed groups shortly after taking office with the aim of building sustainable and lasting peace in Myanmar.
Negotiations have been going on to determine the timing and modality for the signing of a nationwide ceasefire agreement. The Government, for its part, is fully prepared and patiently waiting for signature. We are hoping to sign the nationwide ceasefire agreement in the very near future. We will then continue discussions over the framework for a political dialogue. We appreciate the interest in and support of the international community for our peace process.
The promotion and protection of human rights have always been high on our agenda. Recent reforms in Myanmar have contributed to our people’s ability to better enjoy fundamental human rights and freedoms. The Myanmar National Human Rights Commission, first established in 2011, was reconstituted in line with the Paris Principles following the enactment of the Myanmar National Human Rights Commission Law in 2014.
Widening the space for people to express their views and opinions has been one of the most visible developments in Myanmar. Greater media freedom has been granted throughout the country by abolishing press censorship and permitting the publication of daily newspapers and weekly journals. Myanmar has also made significant progress in expanding the rights to freedom of peaceful assembly and of association.
Our signing of the International Covenant on Economic, Social and Cultural Rights in July 2015 and the Optional Protocol to the Convention on the Rights of the Child on the involvement of children in armed conflict on 28 September was clear testimony to rising human rights standards in Myanmar.
Myanmar suffered a devastating natural disaster in late July and August in the wake of Cyclone Komen. The damage inflicted by floods and landslides from torrential rains this year is more intense and widespread than that of cyclone Nargis seven years ago.
We appreciate the kind assistance given to the affected people by friendly countries near and far, the United Nations and the international community.
This year, 2015, is vital for Myanmar as we will hold general elections on 8 November. The forthcoming elections will be transparent, free and fair. As such, the Government is working together with local stakeholders and international partners.
Over the past four and a half years, we have been able to enhance peace, stability and the rule of law and socioeconomic development in the country. Some may not be content with the pace of our reform process. However, it is undeniable that we have been able to create better political and socio-economic conditions, foster national reconciliation through a culture of dialogue, and expand space for civil societies in nation-building.
In closing, it is important to highlight that Myanmar’s democratic reform process is gaining momentum and moving in the right direction. The international community should continue its support to Myanmar in an objective and constructive manner. We shall remain fully committed and relentless in our efforts for peace, democracy and inclusive socio- economic development for the people of Myanmar.
